Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 1 of 32

Kimberly Hurley taken on 2/19/2021

 

1 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PAMELA TITUS, JOSEPH AMODIO, CASE NO:

4 WILLIAM VILCINA, JACQUELINE 0:20-cv-61297-RKA
FONTANEZ, PAUL JONES, BYRON

5 HALL, and DAMIEN DAY,

6 Plaintiffs,
7 vs.

8 RESURGENT CAPITAL SERVICES
L.P., LVNV FUNDING, LLC,

9 MERRICK BANK CORPORATION,
PINNACLE CREDIT SERVICES, LLC,
10 and PYOD, LLC,

 

11 Defendants.
/
12
13 Zoom Video Conference Deposition of:
14 KIMBERLY HURLEY
15
Taken on Behalf of the Plaintiffs

16

DATE TAKEN: February 19, 2021
17 PLACE: Zoom Video Conference

TIME: Scheduled for 1:00 p.m.
18 Commencing at 1:00 p.m. to 1:28 p.m.
19
20 Examination of the Witness taken before:
21

CAROL SINGH, FPR
22 Florida Professional Reporter
Empire Legal Reporting
23 110 SE 6th Street, Suite 1701
Fort Lauderdale, Florida 33301

24 (954) 241-1010
25

 

 

 

Empire Legal Reporting (954) 241-1010 Page: 1
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 2 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

APPEARANCES:

ALSO PRESENT:

 

On behalf of the Plaintiffs:
JIBRAEL J S HINDI, ESQUIRE

THOMAS J PATTI, III, ESQUIRE

The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744

Ft Lauderdale, Florida 33301-5000
(954) 628-5793
jJibrael@jibraellaw.com
tom@jibraellaw.com

On behalf of the Defendants:

JOHN M MARFEES II, ESQUIRE

Messer Strickler, LTD

12276 San Jose Boulevard, Suite 718
Jacksonville, Florida 32223-8674
(904) 527-1172
jJmarees€messerstrickler.com

N/A

 

 

Empire Legal Reporting (954) 241-1010

Page: 2
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 3 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

* * * NONE

 

INDEX
DEPOSITION OF: KIMBERLY HURLEY PAGE NO.
Direct Examination By MR. PATTI 4
Certificate of Oath 25
Certificate of Reporter 26
PLAINTIFFS’ EXHIBIT INDEX
No. Description Page No.
Q Notice of deposition PYOD 5
R Notice of deposition Resurgent 6
s Notice of deposition LVNV 7
T Notice of deposition Pinnacle 7
E Proof of claim for Joseph 8
Amodio
(Reporter's note: Plaintiffs' Exhibits were premarked.)

DEFENDANTS' EXHIBIT INDEX

xk k *

 

 

Empire Legal Reporting (954) 241-1010

Page: 3
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 4 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

Thereupon,
KIMBERLY HURLEY,
having been first duly sworn or affirmed, was examined
and testified as follows:
THE WITNESS: Yes.
DIRECT EXAMINATION
BY MR. PATTI:
Q. My name is Thomas Patti. Have you ever been

deposed before?

A. Yes.

Q Okay, please state your name?

A. Kimberly Danielle Hurley.

Q. Do you have an attorney present?

A Yes. John Marees.

Q. Is John Marees your individual attorney, your

personal attorney?

A. Oh, no.

Q Do you have an attorney personally?
A. No.

Q Okay.

So, I'm going to give you an outline on how
this iS going to go. It's going to be, hopefully a
straight-forward process. We're going to go through
each of the individual proofs of claim. I'm going to

ask you a couple of questions about them, and we're

 

 

Empire Legal Reporting (954) 241-1010 Page: 4
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 5 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

going to go from there. But, first, do you have

exhibits Q, R, S, and T?

A. Yes. Do you want me to pull those up right
now?

Q. Please?

A. Okay, I have Q, R, S, and T exhibit pulled up.

Q. Okay, perfect. So I'm not going to make you

read each individual one, but could you please read the
deposition topics listed in Exhibit Q, please?

(Plaintiffs' Exhibit No. Q, Notice of
deposition for PYOD, previously marked, was not offered
for identification.)

BY MR. PATTI:

Q. Out loud, I'm sorry?

A. I'm sorry?

Q. Out loud, please, I'm sorry.

A. This is a notice of deposition for PYOD, LLC.

Topic 1, the facts and circumstances surrounding each
allegation in the Third Consolidated Complaint and
Defendant's record response and answer.

Second topic is Defendant's consumer collection
agency license, registration with the Florida Department
of State.

Third, the documents and information Defendant

maintains in accordance with Rule 69V-180.080, Florida

 

 

Empire Legal Reporting (954) 241-1010 Page: 5
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 6 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Admin Code.

4, for the proofs of claim filed in Plaintiffs’
bankruptcy cases.

5, the documents and information reviewed by
Defendant to prepare the proofs of claim filed in
Plaintiffs' bankruptcy cases.

6, Defendant's policies and procedure regarding
the submission of proof of claims.

7, Defendant's policies and procedure that
Defendant maintains to prevent filing proofs of claim
that falsely represent the amount sought therein not
included interest and/or other charges.

And the final, 8, the information and
documentation Defendant relies upon to determine the
principal portion of the debts underlying the proof of
claims filed in Plaintiffs' bankruptcy cases.

Q. Are you the person appointed by PYOD for this
deposition today on topics 1 through 8?

A. Yes.

Q. Perfect. You don't have to read them again,
but could you open up Exhibit S, please?

(Plaintiffs' Exhibit No. S, Notice of
deposition for LVNV Funding, previously marked, was not
offered for identification.)

THE WITNESS: This is a notice of deposition

 

 

 

Empire Legal Reporting (954) 241-1010

Page: 6
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 7 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

for LVNV Funding, LLC.
BY MR. PATTI:

Q. Perfect. You don't have to read them out loud
again, but can you confirm that these eight topics are
the same eight topics that you previously read?

A. Yes, they're identical.

Q. Are you the person LVNV Funding, LLC appointed
to appear for deposition today?

A. Yes.

Q. Last one is -- well not last, but Exhibit T,
could you please do the same?

(Plaintiffs' Exhibit No. T, Notice of
deposition Pinnacle, previously marked, was not offered
for identification.)

THE WITNESS: Is the notice of deposition for

Pinnacle Credit Services, LLC, and, yes, the topics

are the same.
BY MR. PATTI:

Q. Okay, are you the person that Pinnacle
appointed to appear for deposition today?

A. Yes.

MR. PATTI: All right, the last one, Exhibit R.

(Plaintiffs' Exhibit No. R, Notice of
deposition for Resurgent, previously marked, was not

offered for identification.)

 

 

Empire Legal Reporting (954) 241-1010 Page: 7
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 8 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

BY MR. PATTI:

Q. It is my understanding that you are only
appearing for deposition topics 1 through 5, with
respect to Exhibit R, which is for Resurgent Capital;
that correct?

A. Yes.

Q. Okay, well, let's jump into it. Could you
please open exhibit, let's start with Exhibit E?

(Plaintiffs' Exhibit No. E, Proof of claim of
Joseph Amodio, previously marked, was not offered for
identification.)

THE WITNESS: Okay.

BY MR. PATTI:

Q. All right. Exhibit E is 14 pages in total;
correct?

A. Yes.

Q. Can you tell me what Exhibit E is?

A. This is a proof of claim for consumer

Joseph Amodio.
QO. How do you know that?
A. Because it says the consumer's name on the

proof of claim.

Q. Could you go to Page 2 of the exhibit?
A. Okay.
Q. In box No. 7, it says how much is the claim?

 

1s

 

 

Empire Legal Reporting (954) 241-1010

Page: 8
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 9 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Could you tell me what the claim is?
A. 2,356.23.
Q. Could you go to Page 4?

On page 4, it states that there's a principal
amount. Could you tell me what it says there as the
principal?

A. 2,356.23.

Q. Briefly just to go back up, in box No. 7, it
states, "Does this amount include any interest or other
charges"; correct? It asks, "Does this amount include

any interest or other charges"?

A. It does ask that.

Q. Could you tell me what answer was checked?
A. "No".

Q. Can you tell me what the principal amount is

for the debt associated with this proof of claim? The
account number ends in 1570?

A. 2,356.23.

Q. And why do you say that is the principal
amount?

A. That's the amount listed on the proof of claim.

Q. Notwithstanding what's listed on the proof of

claim, do you have any other knowledge to exert of the
principal balances?

A. No.

 

 

 

Empire Legal Reporting (954) 241-1010

Page: 9
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 10 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

Q. Can you go to page -- bear with me -- Page 10

of the exhibit?

A. Okay.

Q. Oh, I'm sorry, so sorry, Page ll.

A. Okay.

Q. On Page 11, there is a column that says
"LineNumber". They start at 53 and it ends at 73.

Could you please look? So, we're going to be discussing
line 63. Could you explain to me what "Merchant" means

in that column, with respect to column No. 63?

A. Merrick, that's the original creditor.
Q. Next to that, there's a column that's labeled
"CurrentBalance". Could you tell me what current

balance means?

A. The current balance means that's the balance
that was transmitted at the time the portfolio was
purchased.

Q. There's a column that says "PrincipalBalance".
Can you tell me what it says for the principal balance?

A. Sure. 1,927.24.

Q. The column for "InterestBalance", could you
tell me what that says?

A. 428.99.

Q. With respect to line 63, this entire column,

could you tell me what it's supposed to represent?

 

 

Empire Legal Reporting (954) 241-1010 Page: 10
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 11 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

A. I'm sorry could you repeat that one?
Q. Absolutely.

So, now that this has happened, let me just go
through this. If there's ever a question I ask that you
don't understand, if it's unclear, if you just want me
to restate it in a different way, please, by all means,

ask me and I will absolutely rephrase the question.

A. Sure.
QO. So, this is line No. 63. There's various other
accounts listed here. The other ones are redacted.

Line No. 63, with the exception of the full account
number is the only one that is not redacted.

Can you tell me what this line 63 corresponds
to and what it is in the overall portfolio's debt?

A. Sure. So, this is the data string that's
transmitted at the time the portfolio is purchased. The
raw data file, that represents the account information
for the consumer, as well as the consumer's demographic
information.

Q. Okay. With respect to the amount of the debt,
when the account was placed with you, what was the
principal amount?

A. 2,356.23.

Q. Why do you say 2,356.23?

A. Because that was the balance at the time the

 

 

Empire Legal Reporting (954) 241-1010 Page: 11

 
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 12 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

account was placed.

Q. Correct. I asked for the principal. Can you
please tell me what the principal was when the account
was placed with your office?

A. Sure. It's the same. It's the 2,356.23.

Q. Why doe it list the principal as $1,927.24?

A. That was the principal amount that the original
creditor transmitted over.

Q. Why is that different than the principal amount
you're giving me?

A. Well, we file the proof of claims for our
principal amount. So, our principal would represent the
2,356,23.

Q. When you say your principal, what do you mean?

A. The amount of the claim that was sent over at
the time that it was placed.

Q. If I'm understanding correctly, please let me
know if I'm mistaken. So when an account is referred
over to your office, the amount as a whole is the amount

that is listed as the principal amount in your internal

records?
A. Yes.
Q. Okay. So, if this specific account, which was

referred over, can you tell me the date that this

account was referred?

 

 

Empire Legal Reporting (954) 241-1010 Page: 12
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 13 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

A. Sorry, I'm just looking through the account
event history to find the date for you.

Q. Perfect. So, to elaborate, this exhibit and
corresponding Exhibits A through P, those represent all
of the documents that were in the possession of each of
the Defendants, and they represent all the documents
that were available with respect to these debts, and all
the documents that were reviewed prior to filing the
claim. So it's my understanding that there are no
documents outside of these attachments. So, hopefully,
if there's any information you seek, you should be able
to find it in this exhibit.

A. Correct. So I'm looking at Page 10 of
Exhibit E, and the purchase date is October 7th of 2019.

Q. So in October 2019, this account was sold -- or
I'm sorry -- this account was transferred to your
office, the amount was, the total amount was, $2,356.23,
the principal portion of it was $1,927.24, and interest
of $428.99. Now, this is where I'm going to ask for
some clarification.

Instead of filing a proof of claim listing
$1927.24 as the principal, the proof of claim lists the
current balance as a whole. Can you tell me why that
number was used, the current balance, as opposed to the

principal balance?

 

Empire Legal Reporting (954) 241-1010 Page: 13

 
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 14 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

reporter.)

 

MR. MAREES: Tom, I'm going to object. The
reasons why --

MR. PATTI: Thank you. Please, just assert
your objection if you could, sir.

MR. MAREES: Okay, sure. It's based upon
attorney/client privilege and I'm going to instruct
her not to answer the question.

MR. PATTI: Carol, could you please repeat the
question that I asked.

(A portion of the record was read by the court

MR. PATTI: Mr. Marees, I don't believe that
falls within any realm of attorney/client privilege.
I'm specifically asking why the proof of claim was
filed with the current balance as opposed to the
principal balance.

MR. MAREES: And, that was a decision that was
made between Resurgent and its internal legal
counsel. And, so, it's our position that the
decision as to why the amounts were included on a
proof of claim were attorney/client privilege and/or
work product because it was done in anticipation of
litigation, which is the filing and the proof of
claim. So, I'm going to instruct her not to answer

the question and if we have to bring the issue up in

 

 

Empire Legal Reporting (954) 241-1010 Page: 14
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 15 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

front of the judge, I guess we can do that.

MR. HINDI: John, this is Jibrael Hindi.

MR. MAREES: Sure.

MR. HINDI: This question is clearly the heart
of the case. This is a question that should be
answered, and I think that you're trying to evade,
essentially, uS winning this case by your client not
providing this answer. And I think it's definitely a
bad faith move. Are you sure you want to stick to an
attorney/client privilege? We're going to bring this
up before the court immediately. These depositions
aren't going to be able to move forward without
getting these answers.

MR. MAREES: Well, No. 1, I don't believe it's
bad faith, but I do believe I have a good faith basis
to assert an attorney/client privilege objection.
And, I'm going to assert that objection and instruct
the witness not to answer.

MR. PATTI: Okay, we'll --

MR. HINDI: And just to be clear, even if we
were to stipulate that the answer is confidential
within the case, you still do not want your client to
answer that question; is that correct?

MR. MAREES: Well, confidentiality and

privilege are two different things. And I'm

 

 

Empire Legal Reporting (954) 241-1010 Page: 15
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 16 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

asserting an objection based upon privilege. And,
so, based upon privilege, whether it's kept
confidential or not, if it is, in fact, an
attorney/client privilege communication, which we are
asserting it is, you're not entitled to know that
information regardless of whether it's kept
confidential or not.

MR. HINDI: I'm aware of the difference between
confidentiality and attorney/client privilege. The
only reason I ask is because I know, once we file
this motion to compel and also seeking fees, you're
probably going to want to come to a compromise once
you see that in fact, which you probably already do,
that there is no attorney/client privilege to this
question. But that's fine. Your objection is noted.

I think we need to take a break to see whether
we actually have to contact chambers, just because of
the fact that, you know, we've had this depo
scheduled, and for a while now we're running short on
time. The Judge has been very patient with us
scheduling these depositions. And I don't know if
we're going to be able to reschedule all of these
when, essentially, the questions that we need
answered relate to what we just asked.

MR. PATTI: Do you mind if take a five-minute

 

 

Empire Legal Reporting (954) 241-1010 Page: 16
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 17 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

recess, John, just so we can confer?

MR. MAREES: No problem at all.

MR. PATTI: Thank you so much.

(Recess taken from 1:18 p.m. to 1:21 p.m.)

MR. PATTI: So, before we discuss the privilege
issue, Ms. Hurley, did you have any discussions with
anybody in the brief moment we just had a break?

THE WITNESS: No.

MR. PATTI: Okay.

Now, John, what we're going to do, we've
reviewed the judge's procedures. This will be one
where we got to reach out to Magistrate Hunt on. We
suggest that we're just going to call the judge right
now and we're going to try to get a ruling on this,
only because, you know as Jibrael said, this speaks
to the heart of the case and we think we need a
resolution on this. Otherwise, it's not going to be
a very productive deposition; do you agree?

MR. MAREES: No, I don't agree with it wouldn't
be a productive deposition. You know also, you know
the question you're asking is why they did certain
things. The guestion No. 1 of why they put certain
amounts on proof of claim is not -- is also not
relevant to the case. I mean, this is a strict

liability claim as to whether my clients falsely

 

 

Empire Legal Reporting (954) 241-1010 Page: 17
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 18 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

misrepresented the amount of the balance. It doesn't
matter why they did it. And the question of "why" is
attorney/client privilege.

She testified here today as to the balances
that the data string represents and the balances
listed on the proof of claim. I don't think you're
entitled to know why, and I don't think it's
relevant.

MR. PATTI: So, the testimony I was provided
was that the principal amount was the current
balance, despite the records clearly indicating that
the principal balance was $1,927. The question
directly specifically why does the proof of claim
listed amount other than the principal balance. So I
think that's something fully within the scope of this
because the testimony previously given doesn't match
up to what's actually in front of me.

So, I agree that this is a strict liability
case. And if the principal balance is, in fact,
different than what's listed on the proof of claim,
we have a case. But it seems that the testimony just
isn't following the record. So I believe a "why" is
quite important in this situation.

MR. MAREES: Okay.

MR. PATTI: So, with that said, We believe we

 

 

Empire Legal Reporting (954) 241-1010 Page: 18
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 19 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

need to contact Magistrate Hunt just so we can get a
resolution on this. Do you still oppose?

MR. MAREES: I'm still asserting our
confidentiality -- I mean, excuse me -- our privilege
objection.

MR. PATTI: Okay. So just sit tight everybody,
we're going to reach out to chambers and see if we
can't get a resolution on this right away. If we
cannot, we'll just take it from there. So, please,
sit tight.

MR. MAREES: I'm going to be, obviously you're
going to loop me into the conversation with?

MR. PATTI: Absolutely.

MR. MAREES: Okay.

MR. PATTI: Absolutely. We can't have you Know
ex parte communications with.

MR. MAREES: Sure. I wasn't suggesting you
would. I just wanted to make sure that.

MR. HINDI: John, do you want to give me a call
right now, then I'll call the chambers?

MR. MAREES: Sure, what number do you want me
to call?

MR. HINDI: Tom, do you want to? Give him your
number, Tom. Let him call you, then three-way me,

then I'll three-way the chambers.

 

 

Empire Legal Reporting (954) 241-1010 Page: 19
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 20 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

MR. PATTI: Please stay on.

she's asking.
Right, Carol?

THE COURT REPORTER: Yes.

number?

what we'll use.

phone on speaker so everybody can be

we can't dial out from, but at least
our discussion beforehand, before we
Magistrate, everybody can be part of
would you rather me just try to loop

adding numbers?

 

THE COURT REPORTER: Do you want me to stay on

the record for this or go off the record?

MR. HINDI: That's a good question.

She has to be on the call though. That's what

MR. HINDI: Yes, that's what she's asking.

THE COURT REPORTER: Do you want my cell phone

MR. PATTI: I have a dial-in conference. Let

me share that in the chat log right now, and that's

MR. HINDI: Tom, maybe you can use the office

on.

MR. PATTI: We have a dial-in conference that

for purposes of
contact the
that call. Or

everybody in by

MR. HINDI: I think what we should do is maybe
me and John can call chambers, obviously the judge

isn't going to answer his phone, it's going to be his

 

 

Empire Legal Reporting (954) 241-1010

Page: 20
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 21 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

judicial assistant or whoever, and see if he's even
available. And if he is available, then we can loop
in Carol to transcribe. So let's just get on a call
real quick, give John your cell phone, and then patch
me in. We'll call chambers. And if they allow us to
talk to the judge, then.

MR. MAREES: Jibrael, respectfully, I just
pulled up Judge Hunt's website. His discover
procedures, it specifically says, "Counsel shall not
call chambers to seek an immediate ruling to address
a dispute that arises during a deposition."

MR. HINDI: Okay. Thank you for looking at
that.

MR. MAREES: I mean, you can pull it up.

MR. HINDI: It's fine. I think we're just
going to have to stop the depo then and we have to
resolve this issue.

MR. MAREES: Okay.

MR. PATTI: So, John, do you have deposition
availability immediately known for next week?
Specifically, Monday, Tuesday, Wednesday, Thursday?

MR. HINDI: Well, Tom, let's not even go there
because we don't know how long it's going to take to
resolve the issue.

MR. PATTI: Okay. So then I guess we have to

 

Empire Legal Reporting (954) 241-1010 Page: 21

 
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 22 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

adjourn the deposition.

But before we do, I mean --

MR. HINDI: And, again, for the record, the
reason why we're adjourning is because all of our
questions, we have Exhibit A through Z, and they're
all going to be, essentially, the same type of
question as to why are they reporting certain numbers
when you know there's different numbers when they
were transmitted. So, let's just get off the record,
and let's handle this through the magistrate. And
then, we'll reschedule these.

MR. MAREES: Yeah, I mean, until I know the
questions that are asked on the remaining exhibits, I
have no idea whether we're going to assert privilege
objection or not, so.

MR. PATTI: Well, let me just give you an
outline. Each of the documents that were provided in
discovery, you're well familiar with this, the
totality of the documents that were provided in
discovery represented the full thrust of all the
documents maintained by each of the defendants with
respect to each individual debt. There are no
documents outside of this. So, when the documents
themselves state that the principal amount of the

debt is different than what is listed on the proof of

 

 

Empire Legal Reporting (954) 241-1010 Page: 22
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 23 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Kimberly Hurley taken on 2/19/2021

 

 

claim, we intend to ask questions why. And, correct
me if I'm wrong. Any question of why, as to why the
amount listed on the proof of claim is different than
the records maintained by the Defendant, you're going
to assert a claim of privilege; is that correct?

MR. MAREES: That's correct, but I believe on
14 of the 16 proofs of claim, the data string and the
balances are the same. So I -- I mean, I don't know
what questions.

MR. PATTI: I disagree.

MR. HINDI: But we're still going to have
questions as to why.

MR. MAREES: Sure.

MR. HINDI: And we're assuming that any
questions as to why, you're going to state that it's
attorney/client privilege.

MR. MAREES: Yes.

MR. PATTI: Mr. Marees, are you going to be
working with us to get this deposition immediately
rescheduled once we have a resolution for
Magistrate Hunt?

MR. MAREES: Tom, I have worked with you
repeatedly to schedule depositions as quickly and
expeditiously as possible and you know that.

MR. HINDI: Carol, can we get a rush on this

 

Empire Legal Reporting (954) 241-1010 Page: 23

 
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 24 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

immediately, please.

Ms. Hurley, thank you for your time.
we'll be seeing each other again.

MR. MAREES: All right, thank you.

adjourned at 1:28 p.m.)

 

just because we're going to have to file a motion

THE COURT REPORTER: T'll do it right now.
MR. HINDI: Thank you, I appreciate it.

MR. PATTI: Everybody, thank you so much.

(The witness did not waive the reading and

Signing of the deposition, and the deposition was

 

 

Empire Legal Reporting (954) 241-1010

Page: 24
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 25 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

CERTIFICATE OF OATH

STATE OF FLORIDA
COUNTY OF BROWARD

I, CAROL SINGH, Florida Professional Reporter,
Notary Public, State of Florida, certify that
Kimberly Hurley personally appeared before me via Zoom
Video Conference on 19th of February, 2021, and was duly
sworn.

Signed this 19th day of February, 2021.

 

CAROL SINGH, FPR

Florida Professional Reporter
Notary Public, State of Florida
My Commission No. GG 226731

My Commission expires 10/05/2022

 

 

Empire Legal Reporting (954) 241-1010 Page: 25

 
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 26 of 32
Kimberly Hurley taken on 2/19/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

CERTIFICATE OF REPORTER

STATE OF FLORIDA )
COUNTY OF BROWARD)

I, Carol Singh, FPR and Notary Public in and
for the State of Florida at large, do hereby certify
that I was authorized to and did stenographically report
the deposition of Kimberly Hurley; that a review of the
transcript was not requested; and that the foregoing
transcript, pages 1 through 23, is a true record of my
stenographic notes.

I FURTHER CERTIFY that I am not a relative,
employee, or attorney, or counsel of any of the parties,
nor am I a relative or employee of any of the parties'
attorney or counsel connected with the action, nor am I
financially interested in the action.

DATED this 19th day of February, 2021, at
Fort Lauderdale, Broward County, Florida.

CAROL SINGH, FPR
Florida Professional Reporter

 

 

 

Empire Legal Reporting (954) 241-1010 Page: 26

 
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 27 of 32
Kimberly Hurley taken on 2/19/2021

 

-WORD INDEX.

<$>

$1,927 18:12
$1,927.24 12:6 13:18
$1927.24 13:22
$2,356.23 13:17
$428.99 13:19

<0>
0:20-cv-61297-RKA
1:4

<1>

1 5:18 6:18 8:3
15:14 17:22 26:6
1,927.24 10:20
1:00 1:17, 18
1:18 17:4

1:21 17:4

1:28 1:18 24:]]
10 10:2 13:73
10/05/2022 25:15
11 10:4,6

110 1:23 2:4
12276 2:8

14 8:14 23:7
1570 9:17

16 23:7

1701 1:23

1744 2:4

19 1:14

19th 25:7,9 26:9

<2>

2 8:23

2,356,23 12:13
2,356.23 9:2, 7, 18

11:23,24 12:5
2019 13:14, 15
2021 1:14 25:7, 9
26:9

226731 25:15

23 26:6
241-1010 1:24
25 3:3

26 3:3

<3>

 

 

32223-8674 2:9
33301 1:23
33301-5000 2:4

<4>
4 3:2 6:2 9:3,4
428.99 10:23

<5>

5 3:7 6:4 8:3
527-1172 2:9
53 10:7

<6>

6 3:7 6:7

628-5793 2:5

63 10:9,10,24 11:9,
11,13

69V-180.080 5:25
6th 1:23 2:4

<7>

7 3:8 6:9 8:25 9:8
718 2:8

73 10:7

7th 13:14

<8>
8 3:9 6:13, 18

<Q9>
904 2:9
954 1:24 2:5

<A>

able 13:// 15:12
16:22

about 4:25
Absolutely 11:2, 7
19:13, 15
accordance 5:25
account 9:/7 11://,
17,21 12:1, 3, 18, 23,
25 13:1, 15, 16
accounts 11:/0
action 26:9
actually 16:77 18:17
adding 20:22
address 21:10

 

adjourn 22:/
adjourned 24://
adjourning 22:4
Admin 6:/

affirmed 4:3

again 6:20 7:4 22:3
24:7

agency 5:22

agree 17:18, 19 18:18
All 7:22 8:14 11:6
13:4,6,7 16:22 17:2
22:4, 6,20 24:8
allegation 5:19
allow 21:5

already 16:/3
ALSO 2:10 16:11
17:20, 23

AMODIO 1:1 3:9
8:10, 19

amount 6:// 9:5, 9,
10,15, 20,21 11:20,
22 12:7, 9, 12, 15, 19,
20 13:17 18:1, 10, 14
22:24 23:3

amounts 14:20 17:23
and/or 6:12 14:2]
answer 5:20 9:13
14:7, 24 15:8, 18, 21,
23 20:25

answered 15:6 16:24
answers 15:/3
anticipation 14:22
anybody 17:7
appear 7:8, 20
APPEARANCES 2:/
appeared 25:6
appearing 8:3
appointed 6:17 7:7,
20

appreciate 24:4
aren't 15:/2

arises 21://

asked 12:2 14:9
16:24 22:13

asking 14:14 17:2]
20:6, 9

asks 9:10

assert 14:3 15:16, 17
22:14 23:5

 

asserting 16:/,5 19:3
assistant 21:/
associated 9:16
assuming 23:14
attachments 13:/0
attorney 4:/3, 15, 16,
18 26:8, 9
attorney/client 14:6,
13,21 15:10,16 16:4,
9,14 18:3 23:16
authorized 26:4
availability 21:20
available 13:7 21:2
aware 16:8

away 19:8

<B>

back 9:8

bad 15:9, 15
balance 10:14, 15, 19
11:25 13:23, 24, 25
14:15, 16 18:1, 11, 12,

14,19

balances 9:24 18:4,
5 23:8

BANK 1:9

bankruptcy 6:3, 6, /6
based 14:5 16:/,2
basis 15:15

bear 10:/

before 1:20 4:9
1S:J2 17:5 20:19
22:2 25:6
beforehand 20:/9
Behalf 1:/4 2:2, 7
believe 14:J2 15:14,
IS) 18:22, 25 23:6
between 14:/8 16:8
Boulevard 2:8

box 8:25 9:8
break 16:/6 17:7
brief 17:7

Briefly 9:8

bring 14:25 15:10
BROWARD 25:2
26:2, 11

BYRON 1:4

<C>

 

 

Empire Legal Reporting (954) 241-1010

Page: 27
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 28 of 32
Kimberly Hurley taken on 2/19/2021

 

call 17:13 19:19, 20,
22,24 20:5, 20, 24
21:3, 5, 10

cannot 19:9
CAPITAL 1:8 8:4
CAROL 1:20 14:8
20:7 21:3 23:25
25:4,12 26:2, 14
CASE 1:/ 15:5, 7,
22 17:16,24 18:19,
21

cases 6:3, 6,16

cell 20:/0 21:4
certain 17:21, 22
22:7

Certificate 3:3 25:1
26:1

certify 25:5 26:4,6
chambers 16:17
19:7, 20, 25 20:24
21:5, 10

charges 6:12 9:10, 11
chat 20:/3

checked 9:/3
circumstances 5:/8
claim 3:9 4:24 6:2,
5,10 8:9, 18,22, 25
9:1, 16,21,23 12:15
13:9, 21,22 14:14, 21,
24 17:23,25 18:6, 13,
20 23:1, 3,5, 7
claims 6:8,/6 12:J1
clarification 13:20
clear 15:20

clearly 15:4 18://
client 15:7, 22
clients 17:25

Code 6:1

collection 5:2/
column 10:6, /0, 72,
18, 21, 24

come 16:/2
Commencing 1:/8
Commission 25:15
communication 16:4
communications
19:16

compel 16://
Complaint 5:19

 

 

compromise 16:/2
confer 17:1
Conference 1:/3, 17
20:12, 17 25:7
confidential 15:2/
16:3, 7
confidentiality 15:24
16:9 19:4

confirm 7:4
connected 26:9
Consolidated 5:19
consumer 5:2/ 8:18
11:78

consumer's 8:2]
11:78

contact 16:/7 19:/
20:19

conversation 19:/2
CORPORATION 1:9
correct 8:5,/5 9:10
12:2 13:13 15:23
23:1, 5,6

correctly 12:/7
corresponding 13:4
corresponds 11:/3
could 5:8 6:21 7:11
8:7, 23 9:1, 3,5, 13
10:8, 9, 13, 21, 25
ll:l 14:4,8
counsel 14:79 21:9
26:8, 9

COUNTY 25:2 26:2,
il

couple 4:25
COURT 1:/ 14:10
15:21 20:1, 8, 10
24:3

CREDIT 1:9 7:16
creditor 10:// 12:8
current 10:/3, 15
13:23,24 14:15
18:10
CurrentBalance 10:/3

<D>

DAMIEN 1:5
Danielle 4:/2

data 11:/5,17 18:5
23:7

 

DATE 1:14 12:24
13:2, 14

DATED 26:9

DAY 1:5 25:9 26:9
debt 9:16 11:14, 20
22:22, 25

debts 6:15 13:7
decision 14:77, 20
Defendant 5:24 6:5,
10,14 23:4
Defendants 1:// 2:7
3:9 13:6 22:2]
Defendant's 5:20, 21
6:7, 9

definitely 15:8
demographic 11:/8
Department 5:22
depo 16:18 21:16
deposed 4:9
Deposition 1:/3 3:2,
7,8 5:9,11,17 6:18,
23,25 7:8, 13, 15, 20,
24 8:3 17:18, 20
21:11,19 22:1 23:19
24:10 26:5
depositions 15://
16:21 23:23
Description 3:3
despite 18://
determine 6:/4
dial 20:18

dial-in 20:/2, 17
did 17:6,2/ 18:2
24:9 26:4
difference 16:8
different 11:6 12:9
15:25 18:20 22:8, 25
23:3

Direct 3:2 4:6
directly 18:/3
disagree 23:10
discover 21:8
discovery 22:18, 20
discuss 17:5
discussing 10:8
discussion 20:/9
discussions 17:6
dispute 21://
DISTRICT 1:/
documentation 6:/4

 

documents 5:24 6:4
13:5, 6, 8,10 22:17,
19, 21, 23

doe 12:6

Does 9:9, 10, 12
18:13

doesn't 18:/, 16
done 14:22

don't 6:20 7:3 11:5
14:72 15:14 16:2]
17:19 18:6, 7 21:23
23:8

duly 4:3 25:7
during 21://

<E>

each 4:24 5:8, 18
13:5 22:17, 21, 22
24:7

eight 7:4, 5
elaborate 13:3
Empire 1:22
employee 26:8
ends 9:17 10:7
entire 10:24
entitled 16:5 18:7
ESQUIRE 2:2, 3,7
essentially 15:7
16:23 22:6

evade 15:6

even 15:20 21:1, 22
event 13:2

ever 4:8 11:4
everybody 19:6
20:16, 20,21 24:5
ex 19:16
Examination 1:20
3:2 4:6

examined 4:3
exception 11://
excuse 19:4

exert 9:23
EXHIBIT 3:3,9 5:6,
9,10 6:21, 22 7:10,
12,22,23 8:4, 8, 9, 14,
17,23 10:2 13:3, 12,
14 22:5

Exhibits 3:9 5:2
13:4 22:13

 

 

Empire Legal Reporting (954) 241-1010

Page: 28
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 29 of 32
Kimberly Hurley taken on 2/19/2021

 

 

expeditiously 23:24
expires 25:15
explain 10:9

<F>

fact 16:3, 13, 18
18:19

facts 5:18

faith 15:9, 15

falls 14:13

falsely 6:// 17:25
familiar 22:/8
February 1:14 25:7,
9 26:9

fees 16:11

file 11:27 12:21
16:10 24:1

filed 6:2,5,16 14:15
filing 6:10 13:8, 21
14:23

final 6:/3
financially 26:9
find 13:2, 12

fine 16:75 21:15
first 4:3 5:1
five-minute 16:25
FLORIDA 1:/, 22, 23
2:4,9 5:22,25 25:2,
4,5,14 26:2, 4,11, 14
following 18:22
follows 4:4
FONTANEZ 1:4
foregoing 26:5

Fort 1:23 26:/]
forward 15:12
FPR 1:20 25:12
26:2, 14

front 15:/ 18:17
Ft 2:4

full 11:// 22:20
fully 18:75
FUNDING 1:8 6:23
Tl, 7

FURTHER 26:6

<G>

get 17:14 19:1,8
21:3) 22:9 23:19, 25
getting 15:/3

GG 25:15

 

give 4:2] 19:19, 23
21:4 22:16

given 18:16

giving 12:/0

go 4:22,23 5:1 8:23
9:3,8 10:1 11:3
20:2 21:22

going 4:2], 22, 23,24
51,7 10:8 13:19
14:1, 6,24 15:10, 12,
17 16:12, 22 17:10,
13, 14,17 19:7, 11, 12
20:25 21:16, 23 22:6,
14 23:4, 11, 15, 18
24:1

good 15:15 20:4
got 17:12

guess 15:/ 21:25

<H>

had 16:/8 17:7
HALL 1:5

handle 22:/0
happened 11:3
heart 15:4 17:16
HINDI 2:2,3 15:2, 4,
20 16:8 19:19, 23
20:4, 9, 15,23 21:12,
15,22 22:3 23:11, 14,
25 24:4

history 13:2
hopefully 4:22 13:10
Hunt 17:/2 19:/
23:21

Hunt's 21:8
HURLEY 1:14 3:2
4:2,12 17:6 24:6
25:6 26:5

<[>

idea 22:14
identical 7:6
identification 5:/2
6:24 7:14,25 8:11
II 2:7

Il 2:3

immediate 21:/0
immediately 15:1]
21:20 23:19 24:2

 

important 18:23
include 9:9, 10
included 6:/2 14:20
INDEX 3:3,9
indicating 18://
individual 4:15, 24
5:8 22:22
information 5:24
6:4, 73 11:17, 19
13:11 16:6

Instead 13:2/
instruct 14:6, 24
15:17

intend 23:/

interest 6:12 9:9, [1
13:18
InterestBalance 10:2/
interested 26:9
internal 12:20 14:18
issue 14:25 17:6
21:17, 24

its 14:18

<J>

Jacksonville 2:9
JACQUELINE 1:4
JIBRAEL 2:2, 3
15:2 17:15 21:7
jibrael@jibraellaw.co
m 2:5
jmarees@messerstrick
ler.com 2:10
JOHN 2:7 4:14, 15
15:2. 17:1, 10 19:19
20:24 21:4, 19
JONES 1:4

Jose 2:8

JOSEPH 1:/ 3:9
8:10, 19

judge 15:/ 16:20
17:13 20:24 21:6, 8
judge's 17:1]
judicial 21:/

jump 8:7

<K>

kept 16:2,6
KIMBERLY 1:/4
3:2 4:2,12 25:6
26:5

 

know 8:20 12:18
16:5, 10, 18,21 17:15,
20 18:7 19:15 21:23
22:8,12 23:8, 24
knowledge 9:23
known 21:20

<L>

LP 1:8

labeled 10:/2

large 26:4

Last 7:10, 22
Lauderdale 1:23 2:4
26:11

Law 2:3

least 20:18

Legal 1:22 14:18
liability 17:25 18:18
license 5:22

line 10:9,24 11:9, 1J,
13

LineNumber 10:7
list 12:6

listed 5:9 9:2], 22
11:10 12:20 18:6, 14,
20 22:25 23:3
listing 13:2]

lists 13:22

litigation 14:23

LLC 1:8,9,10 5:17
7:1, 7, 16

log 20:13

long 21:23

look 10:8

looking 13:/, 13
21:12
loop
21:2
loud 5:/4,16 7:3
LVNV 1:8 3:8 6:23
Tl, 7

19:12 20:2]

<M>

made 14:/8
Magistrate 17:/2
19:1 20:20 22:10
23:21

maintained 22:2]
23:4

maintains 5:25 6:10

 

 

Empire Legal Reporting (954) 241-1010

Page: 29
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 30 of 32
Kimberly Hurley taken on 2/19/2021

 

MAREES 2:7 4:14,
15 14:1, 5, 12, 17
15:3, 14,24 17:2, 19
18:24 19:3, 11, 14, 17,
21 21:7, 14,18 22:12
23:6, 13, 17, 18, 22
24:8

marked 5:// 6:23
7:13, 24 8:10
match 18:/6

matter 18:2

maybe 20:15, 23 24:6
mean 12:/4 17:24
19:4 21:14 22:2, 12
23:8

means 10:9, /4, 15
11:6

Merchant 10:9
MERRICK 1:9
10:J1

Messer 2:8

mind 16:25
misrepresented 18:/
mistaken 12:/8
moment 17:7
Monday 21:2/
motion 16:/] 24:]
move 15:9, 12

<N>

N/A 2:12

name 4:8,/1 8:21
need 16:/6,23 17:16
19:1

NO 1:] 3:2,3 4:17,
19 5:10 6:22 7:12,
23 8:9,25 9:8, 14, 25
10:10 11:9,77 13:9
15:14 16:14 17:2, 8,
19,22 22:14, 22
25:15

NONE 3:9

nor 26:8, 9

not 5:7,/1 6:11, 23
7:10, 13,24 8:10
11:12 14:7,24 15:7,
18,22 16:3, 5,7
17:17, 23 21:9, 22
22:15 24:9 26:5, 6

 

 

Notary 25:5, 14 26:2
note 3:9

noted 16:/5

notes 26:6

Notice 3:7,8 5:10,
17 6:22,25 7:12, 15,
23

Notwithstanding 9:22
now 5:4 11:3 13:19
16:19 17:10, 14
19:20 20:13 24:3

number 9:/7 11:12
13:24 19:21, 24
20:11

numbers 20:22 22:7,
8

<O>

Oath 3:3 25:/
object 14:/
objection 14:4 15:16,
17 16:1,15 19:5
22:15

obviously 19://
20:24

October 13:14, 15
offered 5:11 6:24
7:13, 25 8:10

office 12:4,/9 13:17
20:15

Offices 2:3

Oh 4:17 10:4
Okay 4:11,20 5:6, 7
7:19 8:7, 12,24 10:3,
5 11:20 12:23 14:5
15:19 17:9 18:24
19:6, 14 21:12, 18, 25
once 16:1/0,12 23:20
one 5:8 7:10, 22
11:1,/2 17:11

ones 11:10

open 6:2/ 8:8
oppose 19:2
opposed 13:24 14:15
original 10:J] 12:7
other 6:12 9:9, /1,
23 11:9,10 18:14
24:7

Otherwise 17:17

 

our 12://,1/2 14:19
19:3,4 20:19 22:4
Out 5:14,16 7:3
17:12 19:7 20:18
outline 4:2] 22:17
outside 13:10 22:23
over 12:8, 15, 19, 24
overall 11:/4

<P>

pm 1:/7,18 17:4
24:11

PAGE 3:2,3 8:23
9:3,4 10:1, 4,6
13:13

pages 8:14 26:6
PAMELA 1:/

part 20:20

parte 19:16

parties 26:8

patch 21:4

patient 16:20
PATTI 2:3 3:2 4:7,
8 5:13 7:2, 18,22
8:1,13 14:3, 8,12
15:19 16:25 17:3, 5,
9 18:9,25 19:6, 13,
15) 20:3, 12,17 21:19,
25 22:16 23:10, 18
24:5

PAUL 1:4

perfect 5:7 6:20 7:3
13:3

person 6:17 7:7, 19
personal 4:/6
personally 4:/8 25:6
phone 20:10, 16, 25
21:4

PINNACLE 1:9 3:8
7:13, 16, 19

PLACE 1:/7
placed 11:2/ 12:1, 4,
16

Plaintiffs 1:6,74 2:2
3:3,9 5:10 6:2, 6, 16,
22 7:12,23 8:9
please 4:// 5:5, 8,9,
16 6:21 7:11 8:8
10:8 11:6 12:3, 17

 

14:3,8 19:9 20:3
24:2

policies 6:7, 9
portfolio 10:/6 11:J6
portfolio's 11:/4
portion 6:/5 13:18
14:10

position 14:19
possession 13:5
possible 23:24
premarked 3:9
prepare 6:5
PRESENT 2:10 4:13
prevent 6:/0
previously 5:// 6:23
7:5, 13,24 8:10
18:16

principal 6:15 9:4, 6,
15, 19,24 10:19
11:22 12:2, 3, 6, 7, 9,
12, 14,20 13:18, 22,
25 14:16 18:10, 12,
14,19 22:24
PrincipalBalance
10:18

prior 13:8

privilege 14:6, 13, 2]
15:10, 16,25 16:1, 2,
4,9,14 17:3 18:3
19:4 22:14 23:5, 16
probably 16:/2, 13
problem 17:2
procedure 6:7,9
procedures 17://
21:9

process 4:23
product 14:22
productive 17:18, 20
Professional 1:22
25:4, 14 26:14
Proof 3:9 6:8, 15
8:9, 18,22 9:16, 21,
22 12:11 13:21, 22
14:14, 21,23 17:23
18:6, 13,20 22:25
23:3

proofs 4:24 6:2, 5,
10 23:7

provided 18:9 22:17,

 

 

Empire Legal Reporting (954) 241-1010

Page: 30
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 31 of 32
Kimberly Hurley taken on 2/19/2021

 

 

19

providing 15:8
Public 25:5, 14 26:2
pull 5:3 21:14
pulled 5:6 21:8
purchase 13:/4
purchased 10:/7
11:16

purposes 20:18
put 17:22
PYOD 1:10 3:7
5:11, 17 6:17

<Q>

question 11:4, 7
14:7, 9,25 15:4, 5, 23
16:15 17:21,22 18:2,
12 20:4 22:7 23:2
questions 4:25 16:23
22:5, 13 23:1, 9, 12,
15

quick 21:4

quickly 23:23

quite 18:23

<R>

rather 20:2]

raw 11:17

reach 17:12 19:7
read 5:8 6:20 7:3,5
14:10

reading 24:9

real 21:4

realm 14:/3

reason 16:/0 22:4
reasons 14:2

recess 17:1, 4
record 5:20 14:10
18:22 20:2 22:3,9
26:6

records 12:2] 18:/1
23:4

redacted 11:/0, 1/2
referred 12:18, 24, 25
regarding 6:7
regardless 16:6
registration 5:22
relate 16:24
relative 26:6, 8

 

relevant 17:24 18:8
relies 6:14
remaining 22:/3
repeat 11:/ 14:8
repeatedly 23:23
rephrase 11:7
report 26:4
Reporter 1:22 3:3
14:11 20:1, 8,10
24:3 25:4,14 26:1,
14

Reporter's 3:9
Reporting 1:22 22:7
represent 6:// 10:25
12:12 13:4,6
represented 22:20
represents 11:/7
18:5

requested 26:5
reschedule 16:22
22:11

rescheduled 23:20
resolution 17:/7
19:2, 8 23:20
resolve 21:17, 24
respect 8:4 10:10, 24
11:20 13:7 22:22
respectfully 21:7
response 5:20
restate 11:6
RESURGENT 1:8
3:7 7:24 8:4 14:18
review 26:5
reviewed 6:4 13:8
17:11

right 5:3 7:22 8:14
17:13 19:8, 20 20:7,
13 24:3,8

Rule 5:25

ruling 17:/4 21:10
running 16:19
rush 23:25

<S>

same 7:5, 11,17
12:5 22:6 23:8
San 2:8

says 8:21,25 9:5
10:6, 18, 19,22 21:9
schedule 23:23

 

Scheduled 1:17
16:19

scheduling 16:2/
scope 18:/5

SE 1:23 2:4
Second 5:2/

see 16:/3,16 19:7
21:1

seeing 24:7

seek 13:// 21:10
seeking 16://
sent 12:/5
SERVICES 1:8, 9
7:16

share 20:/3

short 16:19
should 13:/] 15:5
20:23

Signed 25:9
signing 24:/0
SINGH 1:20 25:4,
12 26:2, 14

sir 14:4

sit 19:6, 10
situation 18:23
sold 13:15

some 13:20
something 18:/5
sorry 5:14, 15, 16
10:4 11:2 13:1, 16
sought 6://
SOUTHERN 1:/
speaker 20:16
speaks 17:15
specific 12:23
specifically 14:/4
18:13 21:9, 2]
start 8:8 10:7
state 4:/] 5:23
22:24 23:15 25:2, 5,
14 26:2, 4
STATES 1:] 9:4, 9
stay 20:/, 3
stenographic 26:6
stenographically 26:4
stick 15:9

still 15:22 19:2, 3
23:11

stipulate 15:2]

 

stop 21:16
straight-forward 4:23
Street 1:23 2:4
Strickler 2:8

strict 17:24 18:18
String 11:/5 18:5
23:7

submission 6:8
suggest 17:13
suggesting 19:17
Suite 1:23 2:4,8
supposed 10:25
Sure 10:20 11:8, 15
12:5 14:5 15:3, 9
19:17, 18,21 23:13
surrounding 5:/8
sworn 4:3 25:8

<T>

take 16:1/6,25 19:9
21:23

Taken 1:/4,20 17:4
talk 21:6

tell 8:17 9:1, 5, 13,
IS 10:13, 19, 22, 25
11:13 12:3,24 13:23
testified 4:4 18:4
testimony 18:9, 16, 2]
Thank 14:3 17:3
21:12 24:4, 5, 6,8
things 15:25 17:22
think 15:6,8 16:16
17:16 18:6, 7, 15
20:23 21:15

Third 5:19, 24
THOMAS 2:3 4:8
though 20:5
three-way 19:24, 25
through 4:23 6:18
8:3 11:4 13:1,4
22:5, 10 26:6
thrust 22:20
Thursday 21:2/
tight 19:6, /0
TIME 1:17 10:16
11:16, 25 12:16
16:20 24:6

TITUS 1:/

today 6:18 7:8, 20
18:4

 

Empire Legal Reporting (954) 241-1010

Page: 31

 
Case 0:20-cv-61297-RKA Document 67-1 Entered on FLSD Docket 02/26/2021 Page 32 of 32

Kimberly Hurley taken on 2/19/2021

 

Tom 14:/ 19:23, 24
20:15 21:22 23:22
tom@)jibraellaw.com
2:6

Topic 5:18, 2
topics 5:9 6:18 7:4,
5,16 8:3

total 8:/4 13:17
totality 22:19
transcribe 21:3
transcript 26:5, 6
transferred 13:/6
transmitted 10:16
11:16 12:8 22:9
true 26:6

try 17:14 20:21
trying 15:6
Tuesday 21:2]

two 15:25

type 22:6

<U>

unclear 11:5
underlying 6:/5
understand 11:5
understanding 8:2
12:17 13:9
UNITED 1:/

up 5:3,6 6:21 9:8
14:25 15:11 18:17
21:8, 14

use 20:14, 15

used 13:24

<V>

various 11:9

very 16:20 17:18
Video 1:/3,17 25:7
VILCINA 1:4

vs 1:7

<W>

waive 24:9

want 5:3 11:5 15:9,
22 16:12 19:19, 21,
23 20:1, 10

wanted 19:/8

way 11:6

we 12:/] 14:25
15:1,20 16:4, 10, 16,

 

 

17, 23,24 17:1, 5, 7,
12,16 18:21,25 19:1,
7,8,15 20:17, 18, 19,
23 21:2, 16, 23, 25
22:2,5 23:1, 20, 25
website 21:8
Wednesday 21:2/
week 21:20

well 7:10 8:7 11:18
12:11 15:14, 24
21:22 22:16, 18
We're 4:23,25 10:8
15:10 16:19, 22
17:10, 13,14 19:7
21:15 22:4,14 23:11,
14 24:1

we've 16:/8 17:10
WILLIAM 1:4
winning 15:7
Witness 1:20 4:5
6:25 7:15 8:12
15:48 17:8 24:9
work 14:22

worked 23:22
working 23:19
wrong 23:2

<Y>

Yeah 22:/2

Yes 4:5, 10,14 5:3
6:19 7:6, 9, 16, 21
8:6, 16 12:22 20:8, 9
23:17

<Z>
Zoom 1:1/3,17 25:6

 

 

 

 

Empire Legal Reporting (954) 241-1010

Page: 32
